Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 14:
U.S. Publication No. 20180160443 to Tang et al disclose in Figures 1-13 an operating method of a UE in a wireless communication system, the method comprising:
Receiving (step 1001) information (corresponding code channel indexes and corresponding UE identifiers to UEs in a same group) about a UE group (group of UEs) to which a same uplink resource (same uplink contention resource) is allocated from a base station (eNB).
Receiving (step 1003) uplink resource allocation information corresponding to the UE group from the base station.  eNB groups UEs that are in a RRC_CONNECTED mode and on which uplink synchronization is performed.  UEs in an RRC-CONNECTED mode exchange data with eNB, so eNB learns of a single-transmission data packet size, a QoS level, and channel information of each UE.  eNB groups UEs based on the information, and configures a same uplink contention resource (claimed “same uplink resource”) for multiple UEs that are classified into a same group.   For example, eNB groups UEs with approximately equal single-transmission data packet sizes to a same group or groups UEs with different angles of arrival and irrelevant inter-UE channels to a same group.  Step 1001: eNB allocates corresponding code channel indexes and corresponding UE identifiers to UEs in a same group by using a predetermined message.  Multiple UEs in the same group share the same uplink contention resource, and send uplink data to eNB in a contention-based manner.  Step 1003:  eNB configures a same uplink 
Performing channel access (steps 1004-1009) for uplink transmission on the basis of the received uplink resource allocation information.  The multiple UEs in the same group share the same uplink contention resource, and send uplink data to eNB in a contention-based manner.  Steps 1004-1009: each UE of the same group uses a corresponding code channel index to send a scheduling request SR by adding the SR to an SR symbol in the uplink contention resource, send a DMRS by adding the DMRS to a reference signal in the uplink contention resource, and send uplink data by adding the uplink data to a data symbol in the uplink contention resource.  Steps 1010-1012:  since the uplink contention resource is allocated to multiple UEs, there are multiple corresponding code channel indexes and all the multiple UEs may send data on the uplink contention resource, eNB needs to detect whether there is an SR on each code channel.  eNB detects whether signal energy on a code channel that is corresponding to the code channel index and that is on the SR symbol reaches a predetermined threshold.  If the signal energy on a current code channel reaches the predetermined threshold, the UE of the corresponding code channel has gained channel access and eNB can process the SR from the UE of the corresponding code channel and obtain the uplink data of the UE of the corresponding code channel in steps 1013-1016.  If signal energy on a current code channel does not reach the predetermined threshold, the eNB determines that no SR is received on this code channel and the UE of the corresponding code channel does not gain channel access.
Transmitting (step 1009) uplink data to the base station … accessing a channel.  Step 1009: each UE of the same group uses a corresponding code channel index to send a scheduling request SR by adding the SR to an SR symbol in the uplink contention resource, send a DMRS by adding the DMRS to a reference signal in the uplink contention resource, and send uplink data by adding the uplink data to a data symbol in the uplink contention resource.  
resource (same uplink contention resource) for the UE.  Steps 1010-1012:  since the uplink contention resource is allocated to multiple UEs, there are multiple corresponding code channel indexes and all the multiple UEs may send data on the uplink contention resource, eNB needs to detect whether there is an SR on each code channel.  eNB detects whether signal energy on a code channel that is corresponding to the code channel index and that is on the SR symbol reaches a predetermined threshold.  If the signal energy on a current code channel reaches the predetermined threshold, the UE of the corresponding code channel has gained channel access and eNB can process the SR from the UE of the corresponding code channel and obtain the uplink data of the UE of the corresponding code channel in steps 1013-1016.  If signal energy on a current code channel does not reach the predetermined threshold, the eNB determines that no SR is received on this code channel and the UE of the corresponding code channel does not gain channel access.  Refer to Sections 0198-0437.
…
Tang et al do not disclose transmitting uplink data to the base station after accessing a channel, wherein the channel access is performed using a multilevel threshold value in a contention slot for the UE.  
U.S. Patent No. 9,942,010 to Chu et al disclose in Figures 1-14 a method of UEs using a contention-based algorithm to access the channel for uplink data transmission.  Step 302: AP sends contention window CW parameters to each UE in a beacon frame.  The CW parameters include parameters to describe each contention slot of the UE, which include a UL OFDMA contention window minimum value and a UL OFDMA contention window maximum value that are used by each UE to determine when to attempt communication with AP (the “UL OFDMA contention window minimum value and UL OFDMA contention window maximum value” read on the claimed “multilevel threshold  slot for the UE”, wherein the “UL OFDMA contention window minimum value and UL OFDMA contention window maximum value” are “multilevel” since the values describe a minimum and a maximum of the contention window; the claim also does not specifically define the claimed “multilevel threshold value in a contention slot for the UE”). Steps 304-316 and 324: after receiving the CW parameters from AP, UE performs channel access by selecting a subchannel for uplink transmission; and then steps 318-320: if UE receives a DL ACK signal from AP, UE uses the subchannel for uplink transmission (claimed “transmitting uplink data to the base station after accessing a channel”).  Refer to Column 4 line 33 to Column 17 line 48.  

However, none of the prior art disclose the limitation “wherein the multilevel threshold value comprises a first threshold value used to detect an external interferer and a second threshold value used to detect an initial signal from a different UE in the UE group”, and can be logically combined with Tang et al and Chu et al.

Independent claim 8:
U.S. Publication No. 20180160443 to Tang et al disclose in Figures 1-13 an operating method of a base station (eNB) in a wireless communication system, the method comprising:
Transmitting (step 1001) information (corresponding code channel indexes and corresponding UE identifiers to UEs in a same group) about a UE group (group of UEs) to which a same uplink resource (same uplink contention resource) is allocated to a UE. 
Transmitting (step 1003) uplink resource allocation information corresponding to the UE group to the UE.  eNB groups UEs that are in a RRC_CONNECTED mode and on which uplink synchronization is performed.  UEs in an RRC-CONNECTED mode exchange data with eNB, so eNB learns of a single-transmission data packet size, a QoS level, and channel information of each UE.  eNB groups UEs based 
Receiving (step 1009) uplink data from the UE.  Step 1009: each UE of the same group uses a corresponding code channel index to send a scheduling request SR by adding the SR to an SR symbol in the uplink contention resource, send a DMRS by adding the DMRS to a reference signal in the uplink contention resource, and send uplink data by adding the uplink data to a data symbol in the uplink contention resource.  
Wherein the uplink resource allocation information is used for channel access (steps 1004-1009) of the UE.  The multiple UEs in the same group share the same uplink contention resource, and send uplink data to eNB in a contention-based manner.  
The channel access (steps 1004-1009) is performed using a … threshold value (whether or not the signal energy on a current code channel reaches a predetermined threshold) in a contention resource (same uplink contention resource) for the UE.  The multiple UEs in the same group share the same uplink contention resource, and send uplink data to eNB in a contention-based manner.  Steps 1004-1009: each UE of the same group uses a corresponding code channel index to send a scheduling request SR by adding the SR to an SR symbol in the uplink contention resource, send a DMRS by adding the DMRS to a reference signal in the uplink contention resource, and send uplink data by adding the 
…
Tang et al do not disclose the channel access is performed using a multilevel threshold value in a contention slot for the UE for the UE.
U.S. Patent No. 9,942,010 to Chu et al disclose in Figures 1-14 a method of UEs using a contention-based algorithm to access the channel for uplink data transmission.  Step 302: AP sends contention window CW parameters to each UE in a beacon frame.  The CW parameters include parameters to describe each contention slot of the UE, which include a UL OFDMA contention window minimum value and a UL OFDMA contention window maximum value that are used by each UE to determine when to attempt communication with AP (the “UL OFDMA contention window minimum value and UL OFDMA contention window maximum value” read on the claimed “multilevel threshold value in a contention slot for the UE”, wherein the “UL OFDMA contention window minimum value and UL OFDMA contention window maximum value” are “multilevel” since the values describe a minimum and a maximum of the contention window; the claim also does not specifically define the claimed multilevel threshold value in a contention slot for the UE”). Steps 304-316 and 324: after receiving the CW parameters from AP, UE performs channel access by selecting a subchannel for uplink transmission; and then steps 318-320: if UE receives a DL ACK signal from AP, UE uses the subchannel for uplink transmission.  Refer to Column 4 line 33 to Column 17 line 48.  

However, none of the prior art disclose the limitation “wherein the multilevel threshold value comprises a first threshold value used to detect an external interferer and a second threshold value used to detect an initial signal from a different UE in the UE group”, and can be logically combined with Tang et al and Chu et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2017/0181155 to Chen et al disclose in Figures 1-23 a method wherein multiple UEs are assigned to the same set of uplink resources so UEs perform contention to access the channel when UEs have data to transmit.  Refer to Sections 0050-0226.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
September 17, 2021